     Case 4:20-cv-01296-P Document 10 Filed 03/26/21                 Page 1 of 2 PageID 29



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

CARLTON TATUM,                                  §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §     Civil Action No. 4:20-cv-01296-P-BP
                                                §
BRICKELL FINANCIAL SERVICES                     §
MOTOR CLUB, INC., d/b/a ROAD                    §
AMERICA MOTOR CLUB, et al.,                     §
                                                §
       Defendants.                              §

                 FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Before the Court is Plaintiff’s Notice of Dismissal with Prejudice Pursuant to Fed. R. Civ.

P. 41(a)(1)(A)(i) filed on March 24, 2021. ECF No. 9. The Plaintiff requests to voluntarily dismiss

the case. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff is entitled to

voluntarily dismiss his case without a court order provided that the opposing party has not served

an answer or a motion for summary judgment. The right to voluntarily dismiss an action before

service of an answer or summary judgment motion is “absolute and unconditional” and may not

be “extinguished or circumscribed by adversary or court.” Int’l Driver Training Inc. v. J-BJRD

Inc., 202 F. App’x 714, 715–16 (5th Cir. 2006) (per curiam) (citations omitted). A notice of

voluntary dismissal under this rule is “self-executing,” and no further court action is required. Id.

       A review of the record in this case reflects that Defendants have not filed an answer or a

motion for summary judgment. The undersigned therefore RECOMMENDS that United States

District Judge Mark T. Pittman direct the Clerk of Court to administratively close this case

pursuant to Plaintiff’s request.
    Case 4:20-cv-01296-P Document 10 Filed 03/26/21                   Page 2 of 2 PageID 30



       A copy of these findings, conclusions, and recommendation shall be served on all parties

in the manner provided by law. Any party who objects to any part of these findings, conclusions,

and recommendation must file specific written objections within 14 days after being served with

a copy. See 28 U.S.C. § 636(b)(1) (2019) and Fed. R. Civ. P. 72(b)(1) (2019). In order to be

specific, an objection must identify the specific finding or recommendation to which objection is

made, state the basis for the objection, and specify the place in the magistrate judge’s findings,

conclusions, and recommendation where the disputed determination is found. An objection that

merely incorporates by reference or refers to the briefing before the magistrate judge is not specific.

Failure to file specific written objections will bar the aggrieved party from appealing the factual

findings and legal conclusions of the magistrate judge that are accepted or adopted by the district

court, except upon grounds of plain error. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1417 (5th Cir. 1996) (en banc).

       SIGNED on March 26, 2021.


                                                   ______________________________________
                                                   Hal R. Ray, Jr.
                                                   UNITED STATES MAGISTRATE JUDGE




                                                  2
